Title: To James Madison from the Bunker Hill Association, 12 July 1810
From: Bunker Hill Association
To: Madison, James


Sir;
Boston 12th. July 1810.
We have the honour to address you, in conformity to a Vote of the general Committee of the “Bunker Hill Association,” and request you to accept a Copy of the Oration delivered on the 4th of July last.
In commemorating the feelings and principles which led to the glorious event of our revolution, it is peculiarly congenial to our grateful sensibility on this occasion, to render homage to the virtues of those Patriots who contributed thereto, and to express individually our personal respect for your Character, and our ardent wishes that you may enjoy the satisfaction of seeing our Country flourish in peace and union, under the happy influence of your wise and salutary administration. We are Sir, Your faithful fellow Citizens & most Obedient Servants



Benjamin Homans
}
Committee.


J. E. Smith


William Blagrove



